Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species of optical arrangement.
Species I: as embodied by Fig.11 
Species II: as embodied by Fig.12
 The species are independent or distinct because each species requires a unique arrangement different optical elements to produce multiple images to be processed. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 (a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one invention would not likely be applicable to another invention;
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with David Villalpando on March 2, 2021 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the variable liquid lens or movable lens (claims 2-4) in combination with an optical arrangement having a first aperture in a first beam path and a second aperture of different diameter in a second beam path (claim 1, Fig.11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-4 recite variable/movable lenses in combination with the optical arrangement having a first aperture in a first beam path and a second aperture of different diameter in a second beam path, as claimed in claim 1 and shown in Figure 11.  The specification fails to disclose the combination of elements as set forth in claim 1 in combination with either a variable or movable lens.  In fact, paragraph [0053] of the specification describes the combination of elements as set forth in claim 1 as “an alternative arrangement without variable liquid lenses 20”.  This is 
Dependent claims inherit those defects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0291332) in view of Mimura et al. (U.S. Pat. 5,282,045, hereinafter “Mimura”).
As to claim 1, Moore discloses an imaging head for an endoscope, comprising: 
a first beamsplitter (2020, Fig.3) receiving a light beam from the endoscope (receives light beam from objective lens 2010), the first beamsplitter separating the light beam into at least a first portion and a second portion (Fig. 3, first portion directed from beamsplitter 2020 to mirror 2110, second portion passes through onto beam splitter 2204); 
a first aperture (aperture stop 2130, Fig.3, [0080]), having a first diameter, receiving the first portion of light from the first beam splitter (Fig.3); 
a lens (lenses 2120 after the aperture stop, Fig.3) receiving the first portion of light from the first aperture; 

a second aperture (aperture stop 2230, Fig.3, [0082]), having a second diameter, receiving the second portion of light (Fig.3), wherein the first diameter of the first aperture is different from the second diameter of the second aperture ([0021]); 
a second image sensor (image sensor 2209, Fig.3, [0085]) receiving the second portion of light.
Moore discloses a wide-field imaging system wherein the beam path is split into multiple wavelength dependent channels, such channels having nearly identical parameters ([0049]), and the channels are arranged with respect to the image sensors to have the best focus ([0052]).  Moore suggests that, because of the identical parameters of the wavelength-dependent channels, and thus the identical nature of the images, the images captured by the image sensors can be “superimposable” ([0049],[0094]) but stops short of explicitly teaching an image processor connected to the first and second image sensors, the imaging processor combining captured images from the first and second image sensors to produce a resulting image with extended depth of field and/or improved resolution.  However, Mimura teaches, in a similar wide-field imaging system which splits and directs the wavelength-dependent channels into different image sensors (individual color channels directed into multiple image sensors, Fig.13, col.8, lines 10-30), to process the obtained image signals into a composite (superimposed) image signal having good sharpness (resolution) and great depth of field (“sharp image having a great depth of field”, col.8, lines 19-30, col.5, lines 43-47).  Such processing is performed by circuitry (Fig.2, col.4, line 28 to col.5, line 7) which would constitute an image processor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an image processor with the imaging system of Moore to form a composite .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0291332) in view of Mimura et al. (U.S. Pat. 5,282,045, hereinafter “Mimura”), as set forth above with respect to claim 1, and further in view of Yoshino (US 2012/0105612).
Moore in view of Mimura, as set forth above, disclose an imaging system wherein the size of the aperture stop is selected dependent on the intensity of the wavelength range of light being detected ([0011]).  However, Moore fails to disclose that any of the apertures are variable apertures.  In the same field of endeavor, Yoshino teaches use of variable apertures between the beam splitter and the image sensor to allow for active variation of the apertures to adjust the intensity of the light passing through (variable apertures used as intensity adjustment member, Fig.9, [0105] of Yoshino).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the aperture stops of Moore variable aperture stops, as taught by Yoshino, in order to allow for dynamic changing of the aperture diameter to adjust the intensity of light.  Such modification would allow one to dynamically change the aperture size according to the wavelength of light being sensed without physically removing and replacing the apertures.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030202252 A1	Beatson, David T. et al.
US 20150279012 A1	Brown; Douglas S. et al.
US 20130041215 A1	McDowall; Ian
US 20130041226 A1	McDowall; Ian
US 20170049306 A1	KATAKURA; Masahiro
US 20050128323 A1	Choi, Kwang-Cheol
US 20120033094 A1	Ishii; Yasunori et al.
US 20100194870 A1	Ghita; Ovidiu et al.
US 20140333802 A1	Arai; Hiroshi




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795